NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHADRICK WILLIE ROY,                            No.    16-15169

                Plaintiff-Appellant,            D.C. No. 3:15-cv-02672-TEH

 v.
                                                MEMORANDUM*
CONTRA COSTA COUNTY, a municipal
corporation; DAVID O. LIVINGSTON,
Sheriff, individually and in his official
capacity; CONTRA COSTA COUNTY
SHERIFF'S OFFICE; CITY OF
CONCORD; GUY SWANGER, City of
Concord Police Chief, individually and in
his official capacity,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Northern District of California
                  Thelton E. Henderson, District Judge, Presiding

                             Submitted July 10, 2017**
                             San Francisco, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: BEA and N.R. SMITH, Circuit Judges, and LYNN,*** Chief District

Judge.

      Chadrick Willie Roy appeals from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action arising from his arrest and subsequent detention by the

City of Concord and Contra Costa County. The district court determined that

Roy’s amended complaint failed to state a claim and dismissed it pursuant to

Federal Rule of Civil Procedure 12(b)(6).

      We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s decision to grant a motion to dismiss under Rule 12(b)(6). Skilstaf,

Inc. v. CVS Caremark Corp., 669 F.3d 1005, 1014 (9th Cir. 2012). The district

court’s denial of leave to amend is reviewed for abuse of discretion. Santillan v.

USA Waste of Cal., Inc., 853 F.3d 1035, 1042 (9th Cir. 2017).

      The district court properly concluded that Roy’s Fourth Amendment,

Fourteenth Amendment, and failure to train claims did not state a claim of

municipal liability under Monell v. Department of Social Services of the City of

New York, 436 U.S. 658 (1978). Roy’s first amended complaint alleges that his

arrest lacked probable cause and that the conditions of his confinement were

unconstitutional. Roy has not alleged anything that suggests a link to any City or



      ***
             The Honorable Barbara M. G. Lynn, Chief United States District
Judge for the Northern District of Texas, sitting by designation.

                                          2
County policy to arrest individuals without probable cause or to violate their

constitutional rights while in custody, or failure to have a policy to train employees

with respect to such rights.

      In dismissing Roy’s original complaint, the district court provided clear and

specific instructions on what was required to plead his federal claims properly.

After Roy had already failed to cure the deficiencies in his complaint, the district

court did not abuse its discretion in denying Roy’s request to amend his first

amended complaint. See Cervantes v. Countrywide Home Loans, Inc., 656 F.3d
1034, 1041 (9th Cir. 2011) (setting forth standard of review and explaining that a

court may deny leave to amend where proposed amendments would be futile).

      Roy argues that in dismissing his claims, the district court erroneously

judicially noticed documents without converting the motions to dismiss to

summary judgment motions under Federal Rule of Civil Procedure 56. Because

Roy did not object to the documents in the trial court, he has waived this argument

for appeal. See Marbled Murrelet v. Babbit, 83 F.3d 1060, 1066 (9th Cir. 1996)

(“By failing to object to evidence at trial and request a ruling on such an objection,

a party waives the right to raise admissibility issues on appeal.”).

      Roy’s motion for judicial notice in this Court, to have this Court consider

documents not before the trial court, is denied. See Lowry v. Barnhart, 329 F.3d
1019, 1024 (9th Cir. 2003).


                                           3
AFFIRMED.




            4